     Case 3:20-cv-00011-DPM-JTR Document 47 Filed 06/23/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                        NORTHERN DIVISION

LISA RYAN MURPHY                                                     PLAINTIFF
ADC #760343

V.                        No. 3:20CV00011-DPM-JTR

TONI BRADLEY, Warden,
McPherson Unit, et al.                                           DEFENDANTS

                                    ORDER

      On May 18, 2020, Plaintiff Lisa Ryan Murphy (“Murphy”) filed a Motion to

Dismiss her claims against Defendants Bradley, Herrington, Swift, and Lewis. Doc.

38. On May 28, 2020, she moved to strike that Motion to Dismiss. Doc. 39. The next

day, she filed a “Second Motion to Dismiss” her claims against these four

Defendants. Doc. 40. On June 23, 2020, the Court granted the Second Motion to

Dismiss. Doc. 46. Thus, Murphy’s first Motion to Dismiss (Doc. 38), and her Motion

to Strike (Doc. 39), are DENIED as moot.

      Murphy has also filed a Motion for Copies of the Motion for Summary

Judgment filed by Defendants Bradley, Herrington, Swift, and Lewis. Doc. 36.

Because she has now dismissed her claims against those Defendants, her Motion for

Copies is DENIED as moot.

      IT IS SO ORDERED this 23rd day of June, 2020.

                                     ____________________________________
                                     UNITED STATES MAGISTRATE JUDGE
